Name: Commission Regulation (EC) No 1705/2001 of 29 August 2001 fixing export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|32001R1705Commission Regulation (EC) No 1705/2001 of 29 August 2001 fixing export refunds on fruit and vegetables Official Journal L 232 , 30/08/2001 P. 0010 - 0012Commission Regulation (EC) No 1705/2001of 29 August 2001fixing export refunds on fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 911/2001(2), and in particular Article 35(3) thereof,Whereas:(1) Commission Regulation (EC) No 2190/96(3), as last amended by Regulation (EC) No 298/2000(4), lays down detailed rules on export refunds on fruit and vegetables.(2) Article 35(1) of Regulation (EC) No 2200/96, provides that, to the extent necessary for economically significant quantities of the products listed in that Article to be exported, the difference between the international market prices for those products and their prices in the Community may be covered by export refunds.(3) Article 35(4) of Regulation (EC) No 2200/96 provides that refunds must be fixed in the light of the existing situation or the outlook for fruit and vegetable prices on the Community market and supplies available on the one hand, and prices on the international market on the other hand. Account must also be taken of the costs referred to in Article 35(4)(b) of that Regulation and of the economic aspect of the exports planned.(4) Pursuant to Article 35(1) of Regulation (EC) No 2200/96, refunds are to be set with due regard to the limits resulting from agreements concluded in accordance with Article 300 of the Treaty.(5) In accordance with Article 35(5) of Regulation (EC) No 2200/96, prices on the Community market are to be established in the light of the most favourable prices from the export standpoint. International trade prices are to be established in the light of the prices referred to in the second subparagraph of that paragraph.(6) The international trade situation or the special requirements of certain markets may call for the refund on a given product to vary according to its destination.(7) Tomatoes, lemons, oranges and apples of classes Extra, I and II of the common quality standards and table grapes of classes Extra, I and II of the common quality standard can currently be exported in economically significant quantities.(8) The application of the abovementioned rules to the present and forecast market situation, and in particular to fruit and vegetable prices in the Community and international trade, gives the refund rates set out in the Annex hereto.(9) Pursuant to Article 35(2) of Regulation (EC) No 2200/96, the resources available should be used as efficiently as possible while avoiding discrimination between traders. Therefore, care should be taken not to disturb the trade flows previously induced by the refund arrangements. For those reasons and because of the seasonal nature of exports of fruit and vegetables, quotas should be fixed for each product.(10) Commission Regulation (EEC) No 3846/87(5), as last amended by Regulation (EC) No 1502/2001(6), establishes an agricultural product nomenclature for export refunds.(11) Commission Regulation (EEC) No 1291/2000(7), lays down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products.(12) Owing to the market situation, in order to make the most efficient use of the resources available and given the structure of Community exports, the most appropriate method should be selected for export refunds on certain products and certain destinations and consequently refunds under the A 1 and A 2 licence arrangements referred to in Article 1 of Regulation (EC) No 2190/96 should not be fixed simultaneously for the export period in question.(13) The quantities laid down for the various products should be distributed in accordance with the different systems for the grant of the refund, taking account in particular of their perishability.(14) The measures provided for in this Regulation are in accordance with the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 11. The export refunds on fruit and vegetables shall be as set out in the Annex hereto.2. Quantities covered by licences issued for food aid as referred to in Article 16 of Regulation (EC) No 1291/2000 shall not count against the eligible quantities covered by the Annex.3. Without prejudice to the application of Article 4(5) of Regulation (EC) No 2190/96, the term of validity of A 2 licences shall be two months.Article 2This Regulation shall enter into force on 10 September 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 August 2001.For the CommissionViviane RedingMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 129, 11.5.2001, p. 3.(3) OJ L 292, 15.11.1996, p. 12.(4) OJ L 34, 9.2.2000, p. 16.(5) OJ L 366, 24.12.1987, p. 1.(6) OJ L 199, 24.7.2001, p. 13.(7) OJ L 152, 24.6.2000, p. 1.ANNEXto Commission Regulation of 29 August 2001 fixing the export refunds on fruit and vegetables>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2032/2000 (OJ L 243, 28.9.2000, p. 14).The other destinations are defined as follows:F04 Sri Lanka, Hong Kong SAR, Singapore, Malaysia, Indonesia, Thailand, Taiwan, Papua New Guinea, Laos, Cambodia, Vietnam, Uruguay, Paraguay, Argentina, Mexico, Costa Rica and Japan.F08 All destinations except Slovakia, Latvia, Lithuania and Bulgaria.F09 Norway, Iceland, Greenland, Faeroe Islands, Poland, Hungary, Romania, Albania, Bosnia and Herzegovina, Croatia, Slovenia, Former Yugoslav Republic of Macedonia, Federal Republic of Yugoslavia (Serbia and Montenegro), Malta, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Uzbekistan, Ukraine, destinations referred to in Article 36 of Commission Regulation (EC) No 800/1999, African countries and territories except South Africa, countries of the Arabian Peninsula (Saudi Arabia, Bahrain, Qatar, Oman, United Arab Emirates (Abu Dhabi, Dubai, Sharjah, Ajman, Umm al Qalwain, Ras al Khaimah, Fujairah), Kuwait, Yemen), Syria, Iran, Jordan, Bolivia, Brazil, Venezuela, Peru, Panama, Ecuador and Colombia.